

ADMINISTRATION AGREEMENT
ADMINISTRATION AGREEMENT (the “Agreement”) made as of February 9, 2016 and
effective as of January 1, 2016 by and between Business Development Corporation
of America, a Maryland corporation (the “Corporation”), and ARC Advisory
Services, LLC, a Delaware limited liability company (the “Administrator”).
W I T N E S S E T H:
WHEREAS, the Corporation is a closed-end management investment company that has
elected to be treated as a business development company under the Investment
Company Act of 1940 (the “Investment Company Act”);
WHEREAS, the Corporation desires to retain the Administrator to provide
administrative services to the Corporation in the manner and on the terms
hereinafter set forth;
WHEREAS, the Corporation’s investment adviser, BDCA Adviser, LLC (the “Adviser”)
is the Administrator’s sole member; and
WHEREAS, the Administrator is willing to provide administrative services to the
Corporation on the terms and conditions hereafter set forth.
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Corporation and the Administrator
hereby agree as follows:
1.
Duties of the Administrator

(a)Employment of Administrator. The Corporation hereby employs the Administrator
to act as administrator of the Corporation, and to furnish, or arrange for
others to furnish, the administrative services, personnel and facilities
described below, subject to review by and the overall control of the Board of
Directors of the Corporation (the “Board”), for the period and on the terms and
conditions set forth in this Agreement. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such services and to assume the obligations herein set forth subject to the
reimbursement of costs and expenses provided for below. The Administrator and
such others shall for all purposes herein be deemed to be independent
contractors and shall, unless otherwise expressly provided or authorized herein,
have no authority to act for or represent the Corporation in any way or
otherwise be deemed agents of the Corporation.
(b)    Services. The Administrator shall perform (or oversee, or arrange for,
the performance of) the administrative services necessary for the operation of
the Corporation. Without limiting the generality of the foregoing, the
Administrator shall provide the Corporation with office facilities, equipment,
clerical, bookkeeping and record keeping services at such facilities and such
other services as the Administrator, subject to review by the Board, shall from
time to time determine to be necessary or useful to perform its obligations
under this Agreement. The Administrator shall also, on behalf of the
Corporation, conduct relations with custodians, depositories, transfer agents,
dividend disbursing agents, other stockholder servicing agents, accountants,
attorneys, underwriters, brokers and dealers, corporate fiduciaries, insurers,
banks and such other persons in any such other capacity deemed to be necessary
or desirable. The Administrator shall make reports to the Board of its
performance of obligations hereunder and furnish advice and recommendations with
respect to such other aspects of the business and affairs of the Corporation as
it shall determine to be desirable or as requested by the Board; provided that
nothing herein shall be construed to require the Administrator to, and the
Administrator shall not, provide any advice or recommendation relating to the
securities and other assets that the Corporation should purchase, retain or sell
or any other investment advisory services to the Corporation. The Administrator
shall be responsible for the financial and other records that the Corporation is
required to maintain and shall prepare reports to stockholders, and reports and
other materials filed with the Securities and Exchange Commission (the “SEC”).
If requested by the Corporation, the Administrator will provide on the
Corporation’s behalf significant managerial assistance to those portfolio
companies to which the Corporation is required to provide such assistance. In
addition, the Administrator will assist the Corporation in determining and
publishing the Corporation’s net asset value, overseeing the preparation and
filing of the Corporation’s tax returns, and the printing and dissemination of
reports to stockholders of the Corporation, and generally overseeing the payment
of the Corporation’s expenses and the performance of administrative and
professional services rendered to the Corporation by others.
2.
Records

The Administrator agrees to maintain and keep all books, accounts and other
records of the Corporation that relate to activities performed by the
Administrator hereunder and, if required by the Investment Company Act, will
maintain and keep such books, accounts and records in accordance with that Act.
In compliance with the requirements of Rule 31a-3 under the Investment Company
Act, the Administrator agrees that all records which it maintains for the
Corporation shall at all times remain the property of the Corporation, shall be
readily accessible during normal business hours, and shall be promptly
surrendered upon the termination of the Agreement or otherwise on written
request. The Administrator further agrees that all records which it maintains
for the Corporation pursuant to Rule 31a-1 under the Investment Company Act will
be preserved for the periods prescribed by Rule 31a-2 under the Investment
Company Act unless any such records are earlier surrendered as provided above.
Records shall be surrendered in usable machine-readable form. The Administrator
shall have the right to retain copies of such records subject to observance of
its confidentiality obligations under this Agreement.
3.
Confidentiality

The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information pursuant to
Regulation S-P of the SEC, shall be used by any other party hereto solely for
the purpose of rendering services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party, without the prior consent of such providing party. The foregoing shall
not be applicable to any information that is publicly available when provided or
thereafter becomes publicly available other than through a breach of this
Agreement, or that is required to be disclosed by any regulatory authority, any
authority or legal counsel of the parties hereto, by judicial or administrative
process or otherwise by applicable law or regulation.
4.
Compensation; Allocation of Costs and Expenses

In full consideration of the provision of the services of the Administrator, the
Corporation shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations and providing
personnel and facilities hereunder.
The Corporation will bear all costs and expenses that are incurred in its
operation, administration and transactions and not specifically assumed by the
Adviser, pursuant to that certain Amended and Restated Investment Advisory and
Management Services Agreement, dated as of June 5, 2013 by and between the
Corporation and the Adviser (the “Advisory Agreement”). Costs and expenses to be
borne by the Corporation include, but are not limited to, those relating to:
expenses deemed to be “organization and offering expenses” of the Company for
purposes of Conduct Rule 2310(a)(12) of the Financial Industry Regulatory
Authority (for purposes of this Agreement, such expenses, exclusive of
commissions, the dealer manager fee and any discounts, are hereinafter referred
to as “Organization and Offering Expenses”); expenses incurred by the Adviser
and payable to third parties, including agents, consultants and other advisors,
in monitoring the financial and legal affairs of the Corporation; the cost of
calculating the Company’s net asset value; the cost of effecting sales and
repurchases of shares of the Company’s common stock and other securities;
management and incentive fees payable pursuant to Advisory Agreement; fees
payable to third parties, including agents, consultants and other advisors,
relating to, or associated with, making investments and valuing investments
(including third-party valuation firms), transfer agent and custodial fees, fees
and expenses associated with marketing efforts (including attendance at
investment conferences and similar events); federal and state registration fees;
any exchange listing fees; federal, state and local taxes; independent
directors’ fees and expenses; brokerage commissions; costs of proxy statements;
stockholders’ reports and notices; costs of preparing government filings,
including periodic and current reports with the SEC; fidelity bond, directors
and officers/errors and omissions liability insurance and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, copying, telephone, fees of independent accountants and outside legal
costs; and all other expenses incurred by the Corporation or the Administrator
in connection with administering the Corporation’s business, including payments
under this Agreement based upon the Corporation’s allocable portion of the
Administrator’s overhead in performing its obligations under this Agreement,
including rent and the allocable portion of the cost of the Corporation’s chief
compliance officer and chief financial officer and their respective staffs.
5.
Limitation of Liability of the Administrator; Indemnification

The Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation its sole member, the Adviser) shall
not be liable to the Corporation for any action taken or omitted to be taken by
the Administrator in connection with the performance of any of its duties or
obligations under this Agreement or otherwise as administrator for the
Corporation, and the Corporation shall indemnify, defend and protect the
Administrator (and its officers, managers, partners, agents, employees,
controlling persons, members, and any other person or entity affiliated with the
Administrator, including without limitation the Adviser, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Corporation or its
security holders) arising out of or otherwise based upon the performance of any
of the Administrator’s duties or obligations under this Agreement or otherwise
as administrator for the Corporation. Notwithstanding the preceding sentence of
this Section 5 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Corporation or its security holders to which the Indemnified Parties
would otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Administrator’s duties or by reason of the
reckless disregard of the Administrator’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder).
6.
Activities of the Administrator

The services of the Administrator to the Corporation are not to be deemed to be
exclusive, and the Administrator and each affiliate is free to render services
to others. It is understood that directors, officers, employees and stockholders
of the Corporation are or may become interested in the Administrator and its
affiliates, as directors, officers, members, managers, employees, partners,
stockholders or otherwise, and that the Administrator and directors, officers,
members, managers, employees, partners and stockholders of the Administrator and
its affiliates are or may become similarly interested in the Corporation as
stockholders or otherwise.
7.
Duration and Termination of this Agreement

This Agreement shall remain in force with respect to the Corporation for two
years from the date of effectiveness, and thereafter continue from year to year,
but only so long as such continuance is specifically approved at least annually
by (i) the Board and (ii) a majority of the members of the Board who are not
parties to this Agreement or “interested persons” (as defined in the Investment
Company Act) of any such party.
This Agreement may be terminated at any time, without the payment of any
penalty, by vote of the Board, or by the Administrator, upon 60 days’ written
notice to the other party. This Agreement may not be assigned by a party without
the consent of the other party.
8.
Amendments of this Agreement

This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.
9.
Governing Law

This Agreement shall be construed in accordance with the laws of the State of
New York and the applicable provisions of the Investment Company Act. To the
extent that the applicable laws of the State of New York, or any of the
provisions herein, conflict with the applicable provisions of the Investment
Company Act, the latter shall control.
10.
Entire Agreement

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.
11.
Notices

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.
 
BUSINESS DEVELOPMENT CORPORATION OF AMERICA
 
By: /s/ Peter M. Budko
Name: Peter M. Budko
Title: Chief Executive Officer and Chairman
 
ARC ADVISORY SERVICES, LLC
 
By: /s/ Jesse C. Galloway
Name: Jesse C. Galloway
Title: Authorized Signatory
 

 

1